Citation Nr: 0949018	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-36 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating for psychoneurosis in excess of 
10 percent prior to January 9, 2001, in excess of 30 percent 
prior to August 18, 2004, and in excess of 50 percent since 
August 18, 2004.

2.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a back disorder has been 
received.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1944 to October 
1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
and Jackson, Mississippi.  The appeal is currently under the 
jurisdiction of the RO in Jackson, Mississippi.  The appeal 
was remanded for additional development in August 2008.

As was discussed in the August 2008 remand, the Veteran 
perfected an appeal on the issue of the evaluation for 
psychoneurosis in 1993.  Accordingly, the regulation changes 
that have occurred since that time are considered herein.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From November 7, 1996, forward the Veteran demonstrated 
social impairment with reduced reliability; but did have a 
good relationship with his wife and son, maintained 
friendships at church, and was able to work until retirement 
despite his mental disability.

2.  From November 30, 2004, forward, the Veteran exhibited 
occupational and social impairment, with deficiencies the 
areas of family, mood, and judgment; but was not totally 
socially or occupationally impaired.

3.  A March 1988 rating decision which denied the Veteran's 
claim of entitlement to service connection for a back 
disorder was a final decision.

4.  A March 2001 VA examination is new evidence of a 
relationship between the Veteran's back disorder and service-
connected psychoneurosis, which is evidence related to an 
unestablished fact necessary to substantiate the claim. 

5.  The competent medical and lay evidence shows that the 
Veteran's back disorder began in service and has been 
continuous since service.


CONCLUSIONS OF LAW

1.  The Veteran is entitled to an evaluation of 50 percent 
from November 7, 1996, and an evaluation of 70 percent from 
November 30, 2004, for psychoneurosis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2009); 38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for a back disorder has 
been presented and the claim is reopened.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving the benefit of the doubt in the Veteran's 
favor, a back disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting reopening and granting service connection for a 
back disability.  Thus, no further discussion of the VCAA is 
required in regard to that claim.

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in September 2008 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also advised as to disability evaluations and effective dates 
in March 2006.

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded several VA medical examinations for the 
psychoneurosis, most recently in January 2009.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Rating for Psychoneurosis

The Veteran was originally service-connected for 
psychoneurosis in April 1946.  The current claim for an 
increase was received by VA in December 1991.  The Veteran is 
rated 10 percent disabled prior to January 9, 2001; 30 
percent disabled from January 9, 2001, to August 17, 2004; 
and 50 percent disabled from August 18, 2004, forward.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the Veteran is 
entitled to staged ratings at any time during the appeal 
period.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended 
during this appeal, effective November 1996.  See 61 Fed. 
Reg. 52,695 (Nov. 7, 1996).  Therefore, the Veteran's claim 
must be analyzed under both sets of criteria.  VAOPGCPREC. 7- 
2003.  The current schedular criteria cannot be applied prior 
to their effective date.  38 U.S.C.A. § 5110(g) (West 2002).

Prior to November 1996, the criteria for rating mental 
disorders were as follows:  A 30 percent rating was assigned 
when there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and that psychoneurotic symptoms resulted in 
such a reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
assigned when the ability to establish and maintain effective 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or where the Veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new rating criteria for mental disorders, effective 
November 1996, a 30 percent rating is assigned when the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board has reviewed the claims file, including statements 
from the Veteran and the Veteran's medical records.  The 
Veteran has reported that he last received mental health 
treatment in about 1995.  As discussed above, VA made 
thorough attempts to obtain medical records, but no mental 
health treatment records are in the claims file.  However, 
the Veteran can be rated based on the VA medical examinations 
conducted during the appeals period.

The Veteran attended several VA examinations, the first being 
in March 2001.  The Veteran reported having retired several 
years ago.  The Veteran was fixated on his claim for service 
connection for a back disorder, believing that his back was 
actually broken.  The Veteran exhibited nervousness, 
irritability, insomnia, and social withdrawal.  His home life 
was stable and he showed love for his wife and son.  His only 
social activities were at church.  He was cleanly groomed, 
alert, rational, and slightly hostile with the examiner.  He 
was fixated on his back pain and what he saw as VA's 
misunderstanding of his disability.  The examiner diagnosed a 
conversion disorder.  He had some memory problems, 
irritability, and outbursts.  Insight was grossly impaired.

The Veteran attended a VA examination in November 2004.  The 
Veteran was fixated on his claim for service connection for a 
back disorder.  He reported still being married to his wife.  
He reported that his anxiety was worse.  He had not received 
mental health treatment for ten years, but received 
medications for his mental disability from his general 
healthcare provider.  The Veteran's symptoms had become 
worse:  He experienced a lot of anxiety, had trouble with 
concentration and attention, felt on edge, had difficulty 
sleeping at night, and was easily fatigued.  Speech was 
normal, memory was impaired, insight was limited, and 
judgment was functional.  Generalized anxiety disorder in 
exacerbation was diagnosed.  A GAF score of 53 was assigned.

The Veteran's next VA examination was in January 2009.  The 
Veteran was fixated on his claim for service connection for a 
back disorder.  He reported still being married to his wife, 
for whom he cares on a full-time basis.  He had a good 
relationship with his son.  The Veteran did not work but the 
examiner found his symptoms would not affect his 
employability.  His only social activities were caring for 
his wife and going to church.  He was oriented, alert, slept 
well, was in a eurhythmic mood, thought was normal, behavior 
was normal.  There was no evidence of dementia.  He reported 
to no anxiety, including no recent treatment for anxiety and 
being on no medications.  Generalized anxiety disorder was 
diagnosed.  A GAF score of 70 was assigned.

Under the criteria in effect prior to November 1996, the 
Veteran is not entitled to the next highest evaluation of 30 
percent.  He maintained good relationships with his wife and 
family, despite reporting that he sometimes "flew off the 
handle" with them.  Although he did not have a lot of 
outside relationships, he did maintain friendships with 
people at church.  While the Veteran reported that his mental 
problems had caused him to become nervous and irritable on 
the job, the Board notes that he did work until retirement 
and was not terminated from his employment as a result of his 
irritability and nervousness.

Under the criteria in effect after November 1996, the Veteran 
is entitled to a 50 percent evaluation.  His symptoms at the 
2001 examination, the earliest examination to which the Board 
can refer, demonstrated social impairment with reduced 
reliability.  Insight was grossly impaired and the Veteran 
was hostile with the examiner.  His mood was chronically 
depressed, which manifested itself with outbursts.  The 
examiner described him as "challenging."  The Veteran's 
reports of irritability and nervousness when he was working 
would suggest an inability to maintain effective 
relationships were he worked.

The symptoms exhibited at this examination do not merit an 
evaluation higher than 50 percent.  Again, the Veteran did 
have a good relationship with his wife and son, and 
maintained friendships at church.  He was able to work until 
retirement despite his mental disability.  While insight was 
grossly impaired, judgment was in tact.  Although he was 
chronically depressed, there was no evidence of suicidal 
ideation or obsessional rituals and the Veteran was still 
able to function independently.  Speech was normal, he was 
oriented, and his appearance and hygiene were good.

However, by the November 2004 VA examination, the Veteran was 
exhibiting symptoms more consistent with a 70 percent 
evaluation.  While he did remain married, he reported just 
sitting around the house and watching television programs 
which he did not understand while his wife did all of the 
housework.  He stated that they got on each other's nerves.  
The symptoms the Veteran exhibited would cause occupational 
impairment if he worked, particularly his inability to follow 
through on a plan, concentrate, or maintain attention.  His 
mood was anxious and heavy, memory was impaired, and insight 
was limited.  As such, the Veteran is entitled to a 70 
percent rating from November 30, 2004, forward.

The next highest rating of a 100 percent is not warranted.  
The Veteran was not totally socially impaired:  He remained 
married, had a relationship with his son, and participated in 
church activities.  If he were to work, his symptoms may 
cause difficulty but there is no indication that they would 
completely prevent him from working.  While memory was 
grossly impaired, there was no evidence of delusions or 
hallucinations, grossly inappropriate behavior, or that he 
was in persistent danger of hurting self or others.  He was 
able to perform activities of daily living, was oriented, and 
knew the details of the lives of himself and his wife as 
demonstrated in the VA examination of 2009.  

The preponderance of the evidence is against higher ratings.  
As the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim was originally denied in a March 1988 
rating decision because no back disorder was shown during 
service.  Evidence included in the claims folder included 
service treatment records containing complaints of back pain, 
VA examinations showing complaints of back pain but no back 
diagnosis, and VA treatment records.  Since that time, the 
Veteran has tried unsuccessfully to reopen his claim several 
times.  The most recent claim to reopen was received by VA in 
October 2002.  Evidence received since the March 1988 
decision includes statements from the Veteran, VA 
examinations (including one diagnosing a conversion 
disorder), and VA treatment records reflecting treatment for 
a back disorder.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

At the March 2001 VA examination, the Veteran continually 
insisted that his problem was his back, not his anxiety.  As 
a result, the examiner diagnosed a conversion disorder and 
stated that the Veteran's mental problems were manifesting as 
back problems.  This evidence was not previously submitted, 
and is therefore "new."  As the evidence provides a 
relationship between a back disorder and a service-connected 
disability, a fact not previously established, it is 
considered "material."  While this evidence may not be a 
sufficient bases upon which to grant service connection, 
under Justus its credibility must be presumed.  New and 
material evidence has therefore been submitted, and the claim 
for service connection for a back disorder is reopened.  
Here, the Board finds that development is complete and the 
Board can therefore make a decision on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for a Back Disorder

Since service, the Veteran has contended that his primary 
problem is his back, not his anxiety.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.
 
The Veteran has a current diagnosis of degenerative disc 
disease, spondylosis, and stenosis, as reflected in VA 
medical records.  The next question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease.

Although the medical records are not complete, this is 
through no fault of the Veteran.  Some of the medical records 
which would relate to this matter are over fifty years old.  
As such, the Board has relied on the lay statements of the 
Veteran to determine whether his back problems have been 
continuous since service.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007) (the Board must consider the credibility 
and weight of a Veteran's statements, and any other competent 
lay or medical evidence, in determining whether to grant 
service connection based on continuity of symptomatology).

Service treatment records reflect that the Veteran had 
problems with his back in service.  For example, multiple 
service treatment records shows complaints of pain in the 
head and back.  The Veteran was seen in May 1945, shortly 
after discharge, for a VA examination.  He again reported 
pain in his back.  He was seen again in August 1947 with the 
same complaints.  Since his discharge from service in 1944, 
the Veteran has consistently told the same story to explain 
his back injury.  At the August 1947 examination, the Veteran 
stated that he had injured his back in service.  Radiologic 
examination was normal, so no back diagnosis was assigned.  
He complained again about his back at VA examination in 
September 1950 and December 1954.  A February 1955 letter 
from a private provider noted extreme pain in the back over 
the sacroiliac.  The Veteran was seen at a VA treatment 
center in July 1965 with complaints of pain in his back that 
had been going on since the Army.

In June 1979, the Veteran had a private attorney contact VA 
to inform them that he was still having problems due to the 
accident he experienced in service.  A July 1985 letter from 
a private provider shows that the Veteran complained of back 
problems in August 1982.  In September 1985, the Veteran 
reported back pain at a VA examination.  At a hearing in May 
1986, the Veteran described falling in service and feeling 
that something had broken his back.  He described seeking 
medical care for his problems related to this fall since his 
discharge.  The Veteran was seen again for back problems 
consistently through the 1980s and1990s, including in October 
1987, May 1988, October 1989, July 1993, July 1994, November 
1995, March 1996, November 1999, December 2000, and then 
consistently throughout the 2000s.

As for the fact that there are records missing, the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, such as injuring himself in service, seeking 
medical attention post-service, and having back problems 
consistently since service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Here, the Veteran reports continual back symptoms since 
service, and those symptoms did eventually lead to the 
current diagnosis.  Furthermore, he has consistently insisted 
at VA examinations that his back has been part of his 
service-related problems, and that VA has failed to recognize 
this.  As recently as December 2006, VA treatment records 
show that the Veteran reported that the pain in his back 
began when he fell during World War II.  The Board finds that 
the Veteran had provided consistent, credible, and competent 
statements in support of his claim.  These statements, 
combined with a long history of back problems, as seen in the 
medical records, are sufficient evidence that a back problem 
began in service and has been continual since service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a back 
disability will be granted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

An increased evaluation of 50 percent for psychoneurosis from 
November 6, 1996, is granted.

An increased evaluation of 70 percent for psychoneurosis from 
November 30, 2004, forward is granted.

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.

Service connection for a back disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


